Exhibit 10.7
 
Named Executive Officer Salary and Bonus Arrangements for 2008
 
Base Salaries
 
The base salaries in 2008 for the executive officers of MainStreet Financial
Corporation (the "Company") and MainStreet Savings Bank, FSB (the "Bank") who
will be named in the compensation table that will appear in the Company's
upcoming 2008 annual meeting proxy statement are as follows:
 
Name and Title
 
Base Salary
 
 
 
 
 
David L. Hatfield
President and Chief Executive Officer of the Company and the Bank
 
$152,074

James R. Toburen
Senior Vice President and Chief Financial Officer of the Company and the Bank
 
$  87,500
 

Description of 2008 Bonus Plan
 
The Company has a long standing policy to pay a bonus of one week's salary to
all officers and employees in December of each year.
 